                                                                  Case 2:19-cr-00113-JCM-BNW Document 77
                                                                                                      72 Filed 09/09/21
                                                                                                               09/08/21 Page 1 of 3


                                                              1   KATHLEEN BLISS, ESQ.
                                                                  Nevada Bar No. 7606
                                                              2   kb@kathleenblisslaw.com
                                                                  KATHLEEN BLISS LAW PLLC
                                                              3   1070 West Horizon Ridge Pkwy., Suite 202
                                                                  Henderson, Nevada 89012
                                                              4   Telephone: 702.463.9074
                                                                  Attorney for Jabari Marshall
                                                              5
                                                                                              UNITED STATES DISTRICT COURT
                                                              6
                                                                                                     DISTRICT OF NEVADA
                                                              7
                                                                  UNITED STATES OF AMERICA,                           NO.: 2:19-CR-00113-JCM-BNW
                                                              8
                                                                                 Plaintiff,                           DEFENDANT’S MOTION FOR LEAVE
                                                              9                                                       TO FILE SEALED EXHIBIT (SECOND
                                                                          vs.                                         REQUEST)
                                                             10
                                                                  JABARI MARSHALL
                                                             11
                   1070 W. HORIZON RIDGE PARKWAY SUITE 202




                                                                                 Defendant.
                                                             12
KATHLEEN BLISS LAW PLLC
                            HENDERSON, NEVADA 89012




                                                             13

                                                             14          Defendant Jabari Marshall, through his attorney of record, respectfully files this
                                TEL702.463.9074




                                                             15   Unopposed Motion for Leave to File Exhibit A-1 under seal, which consists of defendant’s

                                                             16   Forensic Psychological Evaluation Addendum that undersigned counsel obtained from Dr. Mark
                                                             17
                                                                  Chambers, Ph.D. relative to his sentencing memorandum, filed separately. Because, like the
                                                             18
                                                                  evaluation, the addendum contains sensitive and confidential information, the records should be
                                                             19
                                                                  filed under seal.
                                                             20
                                                                         On September 8, 2021, defense counsel spoke with Dr. Chambers about the upcoming
                                                             21

                                                             22   sentencing hearing and the government’s sentencing memorandum, including language that was

                                                             23   used in reference to Dr. Chamber’s report. After review of the government’s sentencing
                                                             24   memorandum, Dr. Chambers responded by way of an addendum to the evaluation.
                                                             25
                                                                         The government was made aware of this request and was provided the addendum on the
                                                             26
                                                                  afternoon of September 8, 2021. At this time, the government’s position is unclear, but due to the
                                                             27
                                                                  proximity in time that sentencing is scheduled to occur, defense counsel is moving forward with
                                                             28

                                                                                                             Page 1 of 3
                                                                  Case 2:19-cr-00113-JCM-BNW Document 77
                                                                                                      72 Filed 09/09/21
                                                                                                               09/08/21 Page 2 of 3


                                                              1   filing this request prior to the close of business. Undersigned counsel will serve the sealed exhibit
                                                              2   on the government counsel via email.
                                                              3
                                                                         For the forgoing reasons, defendant respectfully requests leave to file under seal Exhibit
                                                              4
                                                                  A-1, submitted with his sentencing memorandum, and respects that the Court maintain those
                                                              5
                                                                  records under seal.
                                                              6

                                                              7

                                                              8

                                                              9
                                                             10                                                 Respectfully submitted,
                                                             11
                   1070 W. HORIZON RIDGE PARKWAY SUITE 202




                                                                                                                KATHLEEN BLISS LAW PLLC
                                                             12
KATHLEEN BLISS LAW PLLC
                            HENDERSON, NEVADA 89012




                                                             13
                                                                                                                 /s/ Kathleen Bliss___________________
                                                             14
                                TEL702.463.9074




                                                                                                                KATHLEEN BLISS, ESQ.
                                                             15                                                 Nevada Bar No. 7606
                                                                                                                1070 West Horizon Ridge Parkway
                                                             16                                                 Suite 202
                                                                                                                Henderson, NV 89012
                                                             17                                                 702.463.9074
                                                                                                                kb@kathleenblisslaw.com
                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                                                              Page 2 of 3
                                                             Case 2:19-cr-00113-JCM-BNW Document 77
                                                                                                 72 Filed 09/09/21
                                                                                                          09/08/21 Page 3 of 3


                                                         1                                     IT IS SO ORDERED

                                                         2         Having considered Defendant’s Motion herein, and for good cause presented,
                                                         3   Defendant’s unopposed Motion is GRANTED.
                                                         4
                                                                   EXHIBIT A-1, consisting of Defendant’s Psychological Evaluation SHALL BE
                                                         5
                                                             FILLED AND MAINTAINED UNDER SEAL.
                                                         6

                                                         7

                                                         8
                                                                    September 9, 2021
                                                         9   Dated:__________________
                                                        10

                                                        11

                                                        12
               1070 W. HORIZON RIDGE PKWY., SUITE 202
  PLLC




                                                        13
                     HENDERSON, NEVADA 89012




                                                                                                      __________________________________
KATHLEEN BLISS LAW




                                                        14                                            JAMES C. MAHAN
                         TEL702.793.4202




                                                                                                      UNITED STATES DISTRICT JUDGE
                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28

                                                                                                    Page 3 of 3
